                          IN TIIE UNITED STATES DISTRICT COURT
                      FOR TIIE EASTERN DISTRICT OF NORTII CAROLINA ·
                                    WESTERN DMSION
                                     No. S:18-HC-2169-D


 FRANCIS 0. VILLEDA-FUENTES,                    )
                                                )
                          Petitioner,           )
                                                )
                          v.                    )               ORDER
                                                )
 UNITED STATES OF AMERICA,                      )
                                                )
                          Respondent.           )


           On June 28, 2018, Francis Oliverio Villeda-Fuentes ("Villeda-Fuentes" or ''petitioner''), a

 federal inmate proceeding pro se, filed a ''motion for declaratory relief under 28 USC § 2201 , 2202

 and in the alternative of an immigration departure of a sentence reduction akin to Smith v. USA 27

 F.3d.649 (DC 1994)" [D.E. 1]. 1 The clerk filed the motion as a petition for a writ of habeas corpus.

 The court now conducts a preHminary review pursuant to 28 U.S.C. §§ 1915A and 2243, and Rule

 1 of the Rules Governing Section 2254 Cases in the United States District Courts, and dismisses the

 action.

           On May 3, 2016, pursuant to a plea agreement, Villeda-Fuentes pleaded guilty in the United

 States District Court for the Western District of North Carolina to one count ofto conspiracy to

 possess with intent to distribute methamphetamine in violation of21 U.S.C. §§ 841(b)(l)(B) and


           1
       .  Villeda-Fuentes is incarcerated at Rivers Correctional Institution in Winton, North Carolina
  ("Rivers"). His petition replicates petitions filed by other Rivers inmates. See, ~ United States
. v. Photbisat, No. CR 1:14-00213-CG-N.:.1, 2019 WL 419322, at *1 (S·.D. Ala Jan. 8, 2019)
  (unpublished), ~ and recommendation adop~ 2019 WL 418112 (S.D. Ala Feb. 1, 2019)
  (unpublished); United States v. Fernandez, 312 F. Supp. 3d 27, 28 (D.D.C. 2018); Endorsed Order,
  United States v. Gutzmore, No. 6:97-CR-00103-GKS-DAB, [D.E. 265] (M.D. Fla Mar. 19, 2018);
  Moya v. United States, No. DKC 04-0064-17, 2017 WL 1373838, at *2 (I?. Md. Apr. 17, 2017)
  (unpublished).
                                    /
                                I
846. See United States v. Villeda~Fuentes, 690 F. App~x 102, 102 (4th Cir. 2017) (per curiam)

(unpublished); Acceptance & Entry of Guilty Plea, United States v. Villeda-Fuentes, No. 3:16-cr-

00035-FDW-DCK-2, [D.E. 32] (W.D.N.C. May 13, 2016); Pet. [D.E. 1] 2. On August 30, 2016,

the court sentenced Villeda-Fuentes to 92 months' imprisonment. See Judgment, United States v.

Villeda-Fuentes, No. 3:16-cr-00035-FDW-DCK-2, [D.E. 56] (W.D.N.C. ~ug. 30, 2016).

        Villeda-Fuentes is subject to deportation and does not wish to contest that status. See Pet.

at 2. However, Villeda-Fuentes contends he "has a statutory right to expedited removal proceedings

... after completion of his sentence imposed by the Honorable Court'' without further immigration

proceedings. Id. at 2; see id. at 12-14, 17.2 Villeda-Fuentes is incarcerated at ''the privately owned
                                    1
for profit prison ... named Rivers Correctional Institution[,]" where the Bureau ofPrisons ("BOP")

has ''failed to implement the Institutional Hearing Program" ("IHP") pursuant to BOP Program

Statement 5111.04. Id. at 3. This program would "ensure deportation proceedings begin as

expeditiously as possible after the date of conviction and the proceedings are completed prior to

expiration ofthe alien's sentence." Id. at 4. Villeda-Fuentes notes that his status as an alien ''renders

him almost certainly ineligible for the benefits,of 18 USC §3624(c)[,]" which permits other inmates

to spend the final portion of their sentences in re-entry centers or on home confinement. Id. at 10.

Villeda-Fuentes also contends that, without an.IHP, he will effectively serve an.additional six months

of detention when the BOP releases him to his immigration detainer. See id. at 16.

       Villeda-Fuentes contends that the conditions at Rivers are ''very difficult and torturous." Id.

at 8. Villeda-Fuentes alleges that the food is of ''very poor quality[,]" that inmates receive



       2
           Villeda-Fuentes's projected release date is October 9, 2022. See BOP Inmate Locator,
-http://www.bop.gov/inmateloc/ (search by inmate number 32651-058) (last visited Mar. 4, 2019);
 see Pet. at 15.

                                                   2
"inadequate healthcare[,]" there are ''very few rehabilitational [sic] programs, and that inmates at

Rivers pay significantly higher prices for telephone calls and commissary items. Id. at 8-10.

Villeda-Fuentes further contends that "his family is suffering greatly as a result of the incarceration

beyond the legal sentence he was given as no lawyer , US Attorney or Court for[e]warned the

defendant that he would suffer a fortuitous increase in the severity of his sentence simply because :

he is a depor[ta]ble alien." Id. at 10-11, 22.

       Villeda-Fuentes contends that "[t]he Federal Declaratory Judgment Act provides the Court

with considerable options in the creation ofremedies." Id. at 14. Villeda-Fuentes suggests a number

of remedies, including a ''transfer . . . to Immigration Detention" on the date he would become

eligible for re-entry release under § 3624(c); a transfer to a prison with an IHP; an order directing

the BOP ''to complete or expedited defendant's removal proceedings prior to his release date[;]" or

a sentencing departure based upon extraordinary family circumstances pursuant to U.S.S.G. §§

5Hl.6 and 5K2.11. Id. at 17-23.

       To the extent Villeda-Fuentes seeks transfer to a different prison, prisoners generally do not

have a liberty interest in a particular security classification or prison placement. See Hewitt v.

Helms,459U.S.460,467-68(1983),abrogatedonothergroundshySandinv.Conner,515U.S.472

(1995); Moody v. Daggett 429 U.S. 78, 88 n.9 (1976). Villeda-Fuentes does not _plausibly allege

that he possesses such a liberty interest. See, e&, Kalu v. WardenMoshannon Valley Corr. Ctr., 661

F. App'x 780, 785 (3d Cir. 2016) (per curiam.) (unpublished); Navarro v. Johnson, No. ED CV

15-2317-SVW{E), 2016 WL 4435724, at *2 (C.D. Cal. Jan. 13, 2016) (~published), ~ and

recommendation adopted, 2016 WL 4414769 (C.D. Cal. Aug. 17, 2016) (unpublished); Lahigi v.

Benov, No. 1:10-CV-02211-AWI, 2013 WL 552008, at *7-10 (E.D. Cal. Feb. 13, 2013)

(unpublished); cf. Gonmlez v. Wells, No. CV 308-014, 2008 WL 4593105, at •4 (S.D. Ga. Oct. 14,

                                                  3
                                         I
    2008) (unpublished). Thus, Villeda-Fuentes fails to state a claim.

            To the extent Villeda-Fuentes seeks to commence deportation proceedings, this court lacks

    jurisdiction to award him relief. The Immigration and Nationality Act ("INA") provides in pertinent

    part:

            Except as provided in this section and notwithstanding any other provision of law
            (statutory or nonstatutory), including section 2241 of Title 28, or any other habeas
            corpus provision, and sections 1361 and 1651 of such title, no court shall have
            jurisdiction to hear any cause or claim by or on behalf of any alien arising from the
            decision or action by the Attorney General to commence proceedings, adjudicate
            cases, or execute removal orders against any alien under this chapter.           /

    8 U.S.C. § 1252(g); see Reno v. Am.-Arab Anti-Discrimination Comm., 525 U.S. 471, 485 & n.9

    (1999); Duamutefv. INS, 386 F.3d 172, 180-81 (2d Cir. 2004); Chapinski v. Ziglar, 278 F.3d 718,

    720 (7th Cir. 2002); Campos v. INS, 62 F.3d 311, 313-14 (9th Cir. 1995). Moreover, "[a]

    determination ofwhether the petitioner may stipulate to removal proceedings before an Immigration

    Judge is within ICE's discretion and :t;NA [section] 242(g) prohibits the district courts from

    reviewing this determination." Moncayo v. U.S. Immigration & Customs En:ft Agency. No. 08-

    60858, 2008 WL 5705733, at *2 (S.D.1Fla Nov. 26, 2008) (unpublished). "Thus, a prisoner cannot

    compel ... ICE, byway ofhabeas corpus, mandamus or the Administrative Procedure Act, to initiate.

    a removal proceeding." Mejia-Gomez       v. DHS/ICE, No. 1:05-cv-5000-JBS, 2006 WL 1098226, at
    *2 (D.N.J. Mar. 31, 2006) (unpublished) (citations omitted); see Lahigi. 2013 WL 552008, at

    *10; Amuah v. Napolitano, No. 5:10-HC-2107-FL, 2011 WL 3664711, at *1 (E.D.N.C. Aug. 18,

    2011) (unpublished). Rather, "[w]hether the application is fashioned as a habeas action or a petition

    for mandamus ..., any prisoner's claim petitioning ... ICE for a removal-related action prior to the

    completion of the prisoner's custodial sentence is unripe and subject to dismissal." Mejia-Gomez,

1
    2006 WL 1098226, at *2. Thus, Villeda-Fuentes's petition fails.


                                                     4
       Finally, United States v. Smith, 27 F.3d 649 (D.C. Cir. 1994), see Pet. at 1, does not help

Villeda-Fuentes. See United States v. Gomez-Jimenez, 750 F.3d 370, 384 n.8 (4th Cir. 2014)

(collecting cases); cf. United States v. Beltran-Rengifo, No. 6: 14-CR-29-ORL-3IDAB-2, 2016 WL

8200518, at *2 n.2 (M.D. Fla. Aug. 3, 2016) (unpublished); Kutsenko v. United States, No. CN.A.

13-2433 NLH, 2014 WL 3735273, at *1 (D.N.J. July 28, 2014) (unpublished).

       In sum, the court DISMISSES Villeda-Fuentes's petition [D.E. 1]. The court DENIES a

certificate ofappealability.. See 28 U.S.C. § 2253(c); Miller-El v. Cockrell, 537 U.S. 32~, 336-38

(2003); Slack v. McDaniel, 529 U.S. 473,484 (2000). The clerk shall close the case.

       SO ORDERED. This _s_ day of March 2019.



                                                    1~sc.DEVERm
                                                    United States District Judge




                                               s
